JONES SODA CO.

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement is made and entered into effective as of
April 1, 2020 (“Effective Date”) between Jones Soda Co., a Washington
corporation (“Company”), and Jamie Colbourne and Mamba Foods, LLC, a Washington
limited liability company (collectively, “Contractor”).  In consideration of the
mutual promises contained in this Agreement, the parties agree as follows:

﻿

 

1. SERVICES AND COMPENSATION

1.1 Services; Reporting.  Subject to the terms and conditions of this Agreement
and at Company’s request and direction, during the term of this Agreement
Contractor will perform for Company the services (“Services”) described in
Exhibit A and will report to the Company contact described in Exhibit A.  For
the avoidance of doubt, Services shall be performed on behalf of Contractor
exclusively by Jamie Colbourne and it shall be Jamie Colbourne, in his
individual capacity, who shall serve as the Company’s Interim Chief Executive
Officer and Acting Principal Financial Officer.

1.2 Compensation.  As consideration for Contractor’s proper performance of the
Services, Company will pay Contractor the compensation set forth in Exhibit A.

2. TERM AND TERMINATION

2.1 Term.  This Agreement commences on the Effective Date and will continue
until June 30, 2020, unless (a) extended by the mutual agreement of the parties
or (b) earlier terminated as provided below.

2.2 Termination.  After June 30, 2020, Company may terminate this Agreement at
any time by giving two weeks prior written notice to Contractor.  Company may
terminate this Agreement immediately and without prior notice if Contractor
refuses to or is unable to perform the Services, is in breach of any material
provision of this Agreement, or Company is dissatisfied with the quality of
Contractor’s work.

2.3 Survival.  Upon termination, all rights and duties of the parties toward
each other cease except that:

(a) Within 30 days of the effective date of termination, Company will pay all
amounts owing to Contractor for Services or Contractor will return to Company
any amount paid to Contractor as a retainer that is not owed against Services;
and

(b) Sections 2,  3,  4,  5,  6,  7,  8, and 10 survive termination of this
Agreement.

2.4 Return of Materials.  Upon the termination of this Agreement, or upon
Company’s earlier request, Contractor will deliver to Company all of Company’s
property and Confidential Information (as defined in Section 3.1) that is in
Contractor’s possession or control.

3. CONFIDENTIALITY

3.1 Definition.  “Confidential Information” means any non‑public information
that relates to the actual or anticipated business, research, or development of
Company and any proprietary information, trade secrets, and know‑how of Company
that is disclosed to Contractor by Company, directly or indirectly, in writing,
orally, or by inspection or observation of tangible items.  Confidential
Information includes, but is not limited to, research, product plans, products,
services, customer lists, development plans, inventions, processes, formulas,
technology, designs, drawings, marketing, finances, and other business
information.  Confidential Information is the sole property of Company.

3.2 Exceptions.  Confidential Information does not include any information that:
 was publicly known and made generally available in the public domain prior to
the time Company disclosed the information to Contractor,   became publicly
known and made generally available, after disclosure to Contractor by Company,
through no wrongful action or inaction of Contractor or others who were under
confidentiality obligations, or  was in Contractor’s possession, without
confidentiality restrictions, at the time of disclosure by Company, as shown by
Contractor’s files and records.

3.3 Nondisclosure and Nonuse.  Contractor will not, during and after the term of
this Agreement, disclose the Confidential Information to any third party or use
the Confidential Information for any purpose other than the performance of the
Services on behalf of Company.  Contractor will take all reasonable precautions
to prevent any unauthorized disclosure of the Confidential Information
including, but not limited to, having each employee of Contractor, if any, with
access to any Confidential Information, execute a nondisclosure agreement
containing terms that are substantially similar to the terms contained in this
Agreement.

3.4 Former Client Confidential Information.  Contractor will not improperly use
or disclose any proprietary information or trade secrets of any former or
concurrent client of Contractor or other person or entity.  Furthermore,
Contractor will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any client, person, or entity
unless consented to in writing by the client, person, or entity.

3.5 Third Party Confidential Information.  Company has received, and in the
future will receive, from third parties confidential or proprietary information
subject to a duty on Company’s part to maintain the confidentiality of the
information and to use it only for certain limited purposes.  Contractor owes
Company and these third parties, during and after the term of this Agreement, a
duty to hold this confidential and proprietary information in the strictest
confidence and not to disclose it to any person or entity, or to use it except
as necessary in carrying out the Services for Company consistent with Company’s
agreements with these third parties.

3.6DTSA Notice.  Contractor is hereby notified in accordance with the Defend
Trade Secrets Act of 2016 that Contractor will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.    Contractor is further hereby notified that if
Contractor files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, Contractor may disclose the employer's trade secrets
to Contractor’s attorney and use the trade secret information in the court
proceeding if Contractor: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

4. OWNERSHIP

4.1 Assignment.  All works of authorship, designs, inventions, improvements,
technology, developments, discoveries, and trade secrets conceived, made, or
discovered by Contractor during the period of this Agreement, solely or in
collaboration with others, that relate in any manner to the business of Company
(collectively, “Inventions”) will be the sole property of Company.  In addition,
Inventions that constitute copyrightable subject matter will be considered
“works made for hire” as that term is defined in the United States Copyright
Act.  To the extent that ownership of the Inventions does not by operation of
law vest in Company, Contractor will assign (or cause to be assigned) and does
hereby assign fully to Company all right, title, and interest in and to the
Inventions, including all related intellectual property rights.

4.2 Further Assurances.  Contractor will assist Company and its designees in
every proper way to secure Company’s rights in the Inventions and related
intellectual property rights in all countries.  Contractor will disclose to
Company all pertinent information and data with respect to Inventions and
related intellectual property rights.  Contractor will execute all applications,
specifications, oaths, assignments, and other instruments that Company deems
necessary



1

 

--------------------------------------------------------------------------------

 

in order to apply for and obtain these rights and in order to assign and convey
to Company, its successors, assigns, and nominees the sole and exclusive right,
title, and interest in and to these Inventions, and any related intellectual
property rights.  Contractor’s obligation to provide assistance will continue
after the termination or expiration of this Agreement.

4.3 Pre‑Existing Materials.  If in the course of performing the Services,
Contractor incorporates into any Invention any other work of authorship,
invention, improvement, or proprietary information, or other materials owned by
Contractor or in which Contractor has an interest, Contractor will grant and
does now grant to Company a nonexclusive, royalty‑free, perpetual, irrevocable,
worldwide license to reproduce, manufacture, modify, distribute, use, import,
and otherwise exploit the material as part of or in connection with the
Invention.

4.4 Attorney‑in‑Fact.  If Contractor’s unavailability or any other factor
prevents Company from pursuing or applying for any application for any United
States or foreign registrations or applications covering the Inventions and
related intellectual property rights assigned to Company, then Contractor
irrevocably designates and appoints Company as Contractor’s agent and attorney
in fact.  Accordingly, Company may act for and in Contractor’s behalf and stead
to execute and file any applications and to do all other lawfully permitted acts
to further the prosecution and issuance of the registrations and applications
with the same legal force and effect as if executed by Contractor.

5. CONTRACTOR’S WARRANTIES

As an inducement to Company entering into and consummating this Agreement,
Contractor represents, warrants, and covenants as follows:

5.1 Organization Representations; Enforceability.  If Contractor is a company,
 Contractor is duly organized, validly existing, and in good standing in the
jurisdiction stated in the preamble to this Agreement,    the execution and
delivery of this Agreement by Contractor and the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of Contractor, and  this Agreement constitutes a valid and binding obligation of
Contractor that is enforceable in accordance with its terms.

5.2 Compliance with Applicable Law and Company Policies.  Contractor will comply
with all applicable laws, rules, and regulations and will perform the Services
in accordance with all policies and procedures provided by Company, including
any third party policies and procedures that Company is required to comply with.

5.3 No Conflict.  The entering into and performance of this Agreement by
Contractor does not and will not:  violate, conflict with, or result in a
material default under any other contract, agreement, indenture, decree,
judgment, undertaking, conveyance, lien, or encumbrance to which Contractor is a
party or by which it or any of Contractor’s property is or may become subject or
bound, or violate any applicable law or government regulation.  Contractor will
not grant any rights under any future agreement, nor will it permit or suffer
any lien, obligation, or encumbrances that will conflict with the full enjoyment
by Company of its rights under this Agreement.

5.4 Right to Make Full Grant.  Contractor has and will have all requisite
ownership, rights, and licenses to fully perform its obligations under this
Agreement and to grant to Company all rights with respect to the Inventions and
related intellectual property rights to be granted under this Agreement, free
and clear of any and all agreements, liens, adverse claims, encumbrances, and
interests of any person or entity, including, without limitation, Contractor’s
employees, agents, artists, and contractors and their contractors’ employees,
agents, and artists, who have provided, are providing, or will provide services
with respect to the development of the Inventions.

5.5 Pre‑existing Works and Third Party Materials.  Contractor will not, without
Company’s prior written consent, incorporate any pre‑existing works or third
party materials into the Inventions.  Additionally, Contractor has the right to
assign and transfer rights to pre‑existing works and third party materials as
specified in this Agreement.

5.6 Noninfringement.  Nothing contained in the Inventions or required in order
for Contractor to create and deliver the Inventions under this Agreement does or
will infringe, violate, or misappropriate any intellectual property rights of
any third party.  Further, no characteristic of any Invention does or will cause
manufacturing, using, maintaining, or selling the Invention to infringe,
violate, or misappropriate the intellectual property rights of any third party.

5.7 No Pending or Current Litigation.  Contractor is not involved in litigation,
arbitration, or any other claim and knows of no pending litigation, arbitration,
other claim, or fact that may be the basis of any claim regarding any of the
materials Contractor has used or will use to develop or has incorporated or will
incorporate into the Inventions to be delivered under this Agreement.

5.8 No Harmful Content.  The Inventions as delivered by Contractor to Company
will not contain matter that is injurious to end‑users or their property, or
which is scandalous, libelous, obscene, an invasion of privacy, or otherwise
unlawful or tortious.

5.9 Inspection and Testing of Inventions.  Prior to delivery to Company,
Contractor will inspect and test each Invention and the media upon which it is
to be delivered, if applicable, to ensure that the Invention and media contain
no computer viruses, booby traps, time bombs, or other programming designed to
interfere with the normal functioning of the Invention or Company’s or an
end‑user’s equipment, programs, or data.

5.10 Services.  The Services will be performed in a timely, competent,
professional, and workmanlike manner by qualified personnel. 

6. INDEMNIFICATION

6.1 Indemnification.  Contractor will indemnify, defend, and hold harmless
Company and its directors, officers, and employees from and against all taxes,
losses, damages, liabilities, costs, and expenses, including attorneys’ fees and
other legal expenses, arising directly or indirectly from or in connection with:
any negligent, reckless, or intentionally wrongful act of Contractor or
Contractor’s assistants, employees, or agents,  any breach by Contractor or
Contractor’s assistants, employees, or agents of any of the covenants,
warranties, or representations contained in this Agreement,  any failure of
Contractor to perform the Services in accordance with all applicable laws,
rules, and regulations, or  any violation or claimed violation of a third
party’s rights resulting in whole or in part from Company’s use of the work
product of Contractor under this Agreement.

6.2 Intellectual Property Infringement.  In the event of any claim concerning
the intellectual property rights of a third party that would prevent or limit
Company’s use of the Inventions, Contractor will, in addition to its obligations
under Section 6.1, take one of the following actions at its sole expense:

(a) procure for Company the right to continue use of the Invention or infringing
part thereof; or

(b) modify or amend the Invention or infringing part thereof, or replace the
Invention or infringing part thereof with another Invention having substantially
the same or better capabilities.

7. NON-SOLICITATION; NON‑COMPETITION

7.1 Non‑Solicitation.  During the term of this Agreement, Contractor will not
directly or indirectly, for itself or any third party other than Company,
perform any of the following actions:

(a) entice or otherwise engage in any activity that would cause any customer,
supplier or other vendor of Company or its affiliates or any other person or
entity which has any business relationship with Company or its affiliates to
cease its business relationship with Company or its affiliates; or

(b) solicit or encourage any employee or contractor of Company or its affiliates
to terminate employment with, or cease providing services to, Company or its
affiliates.

7.2 Non‑Competition.  During the term of this Agreement and for one year after
the termination of this Agreement, Contractor will not



2

 

--------------------------------------------------------------------------------

 

directly or indirectly, for itself or any third party other than Company,
perform any of the following actions:

(a) perform services for a business within the Geographic Area in connection
with the development, manufacture, marketing, or sale of a Competing Product; or

(b) solicit sales of any Competing Product from any of Company’s customers.

7.3 Geographic Area.  “Geographic Area” means anywhere in the world where
Company or any subsidiary of Company conducts business.

7.4 Company Product.  “Company Product” means any product or service of Company
that Contractor had access to Confidential Information related to the product or
service, or a product or service that Contractor worked on.

7.5 Competing Product.  “Competing Product” means any product or service that
competes or competed with any Company Product sold, provided, or intended to be
sold or provided by Company at any time during the term of this Agreement and
for one year after its termination.

7.6 Earnings Threshold.  The restrictive covenants set forth in Sections 7.2(a)
and (b) shall apply only in the event that Contractor’s earnings per year from
the Company exceed $250,000.00 or the then applicable adjusted earnings
threshold established pursuant to RCW 49.62.040,  as reported on IRS Form
1099-MISC.  For purposes of this Section 7.6, Contractor’s annualized earnings
shall be determined as of the date enforcement of the restrictive covenants is
sought.

7.7 Severability.  The covenants contained in Section 7 will be construed as a
series of separate covenants, one for each country, city, state, or any similar
subdivision in any Geographic Area.  If, in any judicial proceeding, a court
refuses to enforce any of these separate covenants (or any part of a covenant),
then the unenforceable covenant (or part) will be eliminated from this Agreement
to the extent necessary to permit the remaining separate covenants (or portions)
to be enforced.  If the provisions of this section are deemed to exceed the
time, geographic, or scope limitations permitted by law, then the provisions
will be reformed to the maximum time, geographic, or scope limitations permitted
by law. 

7.8 Reasonableness.  The nature of Company’s business is such that if Contractor
were to become employed by, or substantially involved in the business of, a
competitor to Company soon after the termination of this Agreement, it would be
difficult for Contractor not to rely on or use Company’s trade secrets and
Confidential Information.  Therefore, Contractor enters into this Agreement to
reduce the likelihood of disclosure of Company’s trade secrets and Confidential
Information.  Contractor acknowledges that the limitations of time, geography,
and scope of activity agreed to above are reasonable because, among other
things,  Company is engaged in a highly competitive industry,  Contractor will
have access to the trade secrets and know‑how of Company, including without
limitation the plans and strategy (and in particular, the competitive strategy)
of Company, and  these limitations are necessary to protect the trade secrets,
Confidential Information, and goodwill of Company.

8. ARBITRATION AND EQUITABLE RELIEF

8.1 Arbitration.  Except as provided in Section 8.3 below, any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance, or breach of this Agreement, will be settled by
arbitration to be held in King County, Washington, in accordance with the rules
then in effect of the American Arbitration Association.  The arbitrator may
grant injunctions or other relief in the dispute or controversy.  The decision
of the arbitrator will be final, conclusive, and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  Company and Contractor will each pay one‑half of the costs
and expenses of the arbitration, and each will separately pay their own counsel
fees and expenses.

8.2 Waiver or Right to Jury Trial.  This arbitration clause constitutes a waiver
of Contractor’s right to a jury trial for all disputes relating to all aspects
of the independent contractor relationship (except as provided in Section 8.3
below), including, but not limited to, the following claims:

(a) claims, both express and implied, for breach of contract, breach of the
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, and
defamation;

(b) any and all claims for violation of any federal, state, or municipal
statute.

8.3 Equitable Remedies.  The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this Agreement
and without abridgement of the powers of the arbitrator.

8.4 Consideration.   Each party’s promise to resolve claims by arbitration in
accordance with the provisions of this Agreement, rather than through the
courts, is consideration for the other party’s like promise.

9. INDEPENDENT CONTRACTOR; BENEFITS

9.1 Independent Contractor.  It is the express intention of the parties that
Contractor perform the Services as an independent contractor.  Nothing in this
Agreement will in any way be construed to constitute Contractor as an agent,
employee, or representative of Company.  Without limiting the generality of the
foregoing, Contractor is not authorized to bind Company to any liability or
obligation or to represent that Contractor has any authority.  Contractor must
furnish (or reimburse Company for) all tools and materials necessary to
accomplish this contract, and will incur all expenses associated with
performance, except as expressly provided for in Exhibit A.  Contractor is
obligated to report as income all compensation received by Contractor under this
Agreement, and to pay all self‑employment and other taxes thereon.  Contractor
will indemnify and hold Company harmless to the extent of any obligation imposed
on Company  to pay in withholding taxes or similar items or  resulting from a
determination that Contractor is not an independent contractor.

9.2 Benefits.  Contractor acknowledges that Contractor’s employees will not
receive benefits from Company either as a Contractor or employee, including
without limitation paid vacation, sick leave, medical insurance, and 401(k)
participation.  If a Contractor employee is reclassified by a state or federal
agency or court as an employee of Company, Contractor’s employee will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of Company's benefit plans in effect
at the time of the reclassification Contractor’s employee would otherwise be
eligible for benefits.

10. MISCELLANEOUS

10.1 Services and Information Prior to Effective Date.  All services performed
by Contractor and all information and other materials disclosed between the
parties prior to the Effective Date will be governed by the terms of this
Agreement, except where the services are covered by a separate agreement between
Contractor and Company.

10.2 Nonassignment and No Subcontractors.  Neither this Agreement nor any rights
under this Agreement may be assigned or otherwise transferred by Contractor, in
whole or in part, whether voluntarily or by operation of law, without the prior
written consent of Company.  Contractor may not utilize a subcontractor or other
third party to perform its duties under this Agreement without the prior written
consent of Company.  Subject to the foregoing, this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  Any assignment in violation of the foregoing will be
null and void.

10.3 Notices.  Any notice required or permitted under the terms of this
Agreement or required by law must be in writing and must be:   delivered in
person,  sent by first class registered mail, or air mail, as appropriate, or
 sent by overnight air courier, in each case properly posted and fully prepaid
to the appropriate address as set forth below.  Either party may change its
address for notices by notice to the other party given in accordance with this
Section.  Notices will



3

 

--------------------------------------------------------------------------------

 

be deemed given at the time of actual delivery in person, three business days
after deposit in the mail as set forth above, or one day after delivery to an
overnight air courier service.

10.4 Waiver.  Any waiver of the provisions of this Agreement or of a party's
rights or remedies under this Agreement must be in writing to be
effective.  Failure, neglect, or delay by a party to enforce the provisions of
this Agreement or its rights or remedies at any time, will not be construed as a
waiver of the party's rights under this Agreement and will not in any way affect
the validity of the whole or any part of this Agreement or prejudice the party's
right to take subsequent action.  Exercise or enforcement by either party of any
right or remedy under this Agreement will not preclude the enforcement by the
party of any other right or remedy under this Agreement or that the party is
entitled by law to enforce.

10.5 Severability.  If any term, condition, or provision in this Agreement is
found to be invalid, unlawful, or unenforceable to any extent, the parties will
endeavor in good faith to agree to amendments that will preserve, as far as
possible, the intentions expressed in this Agreement.  If the parties fail to
agree on an amendment, the invalid term, condition, or provision will be severed
from the remaining terms, conditions, and provisions of this Agreement, which
will continue to be valid and enforceable to the fullest extent permitted by
law.

10.6 Confidentiality of Agreement.  Contractor will not disclose any terms of
this Agreement to any third party without the consent of Company, except as
required by applicable laws.

10.7 Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed to be an original and together will constitute one and the
same agreement.

10.8 Governing Law.  The internal laws of Washington, but not the choice of law
rules, govern this Agreement.

10.9 Headings.  Headings are used in this Agreement for reference only and will
not be considered when interpreting this Agreement.

10.10 Integration.  This Agreement and all exhibits contain the entire agreement
of the parties with respect to the subject matter of this Agreement and
supersede all previous communications, representations, understandings, and
agreements, either oral or written, between the parties with respect to said
subject matter.  No terms, provisions, or conditions of any purchase order,
acknowledgement, or other business form that either party may use in connection
with the transactions contemplated by this Agreement will have any effect on the
rights, duties, or obligations of the parties under, or otherwise modify, this
Agreement, regardless of any failure of a receiving party to object to these
terms, provisions, or conditions.  This Agreement may not be amended, except by
a writing signed by both parties.

﻿

﻿

 

﻿

 

“Company”

JONES SODA CO.

“Contractor”

MAMBO FOODS, LLC

Name: Jeff Anderson

Name:  Jamie Colbourne

Title: Board Member and Audit Committee Chair

Title:  Member and Manager

Signature: /s/ Jeff Anderson                 

Address for Notice:  66 Hanford Street, #150, Seattle, WA  98134 

Signature: /s/ Jamie Colbourne

 

Jamie Colbourne (in his individual capacity

﻿

Signature: /s/ Jamie Colbourne

 

﻿

﻿

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Services and Compensation

1. Contact; Reporting.  Contractor’s principal contact with Company, to whom
Contractor will report:

Name:  Michael M. Fleming

Title:  Chairman of the Board

Name:  Jeffrey Anderson

Title:  Chairman of the Company’s Audit Committee

2. Services.  Services include, but are not limited to, the following:

Services include working with the Company’s existing Chief Executive Officer to
transition her duties to Contractor through her departure date; as of April 6,
2020, serving as the Company’s Interim Chief Executive Officer and Acting
Principal Financial Officer.  In this role, Contractor shall report to the Board
of Directors and shall, among other things, be responsible for creating,
planning, implementing and integrating the strategic direction of the Company;
leading, guiding and evaluating the Company’s executive and management-level
employees; acting as a liaison with the Company’s Board of Directors; assisting
the Company with the selection and hiring of a permanent Chief Executive
Officer; managing the Company’s finances and being responsible for financial
reporting; overseeing and managing the Company’s accounting team; and
certifying, as necessary, the Company’s periodic filings with the SEC.

﻿

3. Compensation

(a) Company will pay Contractor $25,000 per month.

(b) Company will reimburse Contractor for all reasonable expenses incurred by
Contractor in performing Services pursuant to this Agreement if Contractor
submits receipts for the expenses to Company in accordance with Company policy;
provided that Contractor will get prior approval by either Jeffrey Anderson or
Michael Fleming for any reimbursable expense in excess of $5,000.



1

 

--------------------------------------------------------------------------------